DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed September 29, 2020 has been entered. 
Claims 21-33 have been canceled. 
Claims 1-20 are pending in this application. 

Drawings
The drawings were received on September 29, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lee et al. (U.S. Patent Application Publication No. 2018/0166150 A1) discloses: A test method for a memory device including a plurality of memory cells, the method comprising:
generating a first test pattern;
performing a first pattern write operation of writing the first test pattern in the plurality of memory cells;
reading first data from the plurality of memory cells in which the first test pattern was written;
. . . [and determine] failure cells from among the plurality of memory cells in which a [] failure occurs

Paragraph [0100]: “The comparator 1443 of the BIST circuit 1440 reads the test pattern from the memory cells ({circle around (1)}). The comparator 1443 determines whether a fail of the corresponding memory cell is generated, by comparing the read test data with reference data. The comparator 1443 generates the fail address ADD_f of a fail cell based on the determination result. The generated fail address ADD_f is provided to the virtual fail generator 1500 b ({circle around (2)}). Next, the test controller 1441 provides the virtual fail generator 1500 b with the test mode signal TM for generating the virtual fail address ADD_vf based on the analyzed fail case of the fail cell ({circle around (3)}).”
The Examiner finds the test pattern generator 1442 providing the generated test pattern to a memory cell of the memory cell array 1100, reading the test pattern from the memory cells to determine whether a fail of the corresponding memory cell is generated, generating the fail address ADD_f of the failed cell based on the determination result, and lastly, providing the fail address ADD_f to the virtual fail generator 1500 b as disclosed in Lee teaches the claimed “test method for a memory device including a plurality of memory cells, the method comprising: generating a first test pattern; performing a first pattern write operation of writing the first test pattern in the plurality of memory cells; reading first data from the plurality of memory cells in which the first test pattern was written; . . . [and determine] failure cells from among the plurality of memory cells in which a [] failure occurs”.).
A test method for a memory device including a plurality of memory cells, the method comprising:
generating a first test pattern;
performing a first pattern write operation of writing the first test pattern in the plurality of memory cells;
reading first data from the plurality of memory cells in which the first test pattern was written;
. . . [and determine] failure cells from among the plurality of memory cells in which a [] failure occurs
(6:7–22: “The data I/O buffer 299 receives the test pattern data TP from the test device 150 or the memory controller 100 in a test mode, and provides the test pattern data TP to the test circuit 400. The test circuit 400 provides the test pattern data TP to the I/O gating circuit 290. The I/O gating circuit 290 writes the test pattern data TP to a target page of the memory cell array 300 and reads the test pattern data TP from the target page to provide test result data TR to the test circuit 400 in a test mode.”
“The test circuit 400 may perform a first test on the memory cell array 300 to selectively record a first test result associated with the first test in the first fail address memory 160 and may perform a second test on the memory cell array 300 to record a second test result associated with the second test in the second fail address memory 170, based on the test pattern data TP in the test mode.”
The Examiner finds the I/O gating circuit 290 writing the generated the test pattern data TP to a target page of the memory cell array 300, reading the test pattern data TP from the target page to provide test result data TR to the test circuit 400, which will record a first test result associated with the first test in the first fail address memory 160 as disclosed in Oh teaches the claimed “generating a first test pattern; performing a first pattern write operation of writing the first test pattern in the plurality of memory cells; reading first data from the plurality of .

Okitaka (U.S. Patent No. 6,343,366 B1) discloses: A test method for a memory device including a plurality of memory cells, the method comprising:
generating a first test pattern;
performing a first pattern write operation of writing the first test pattern in the plurality of memory cells;
reading first data from the plurality of memory cells in which the first test pattern was written;
. . . [and determine] failure cells from among the plurality of memory cells in which a [] failure occurs
(2:35–63: “In accordance with a preferred embodiment of the present invention, a Built-In Self Test (BIST) circuit for a Large Scale Integrated (LSI) memory built in a LSI incorporating the LSI memory, comprises a BIST controller for controlling an operation test for a memory cell array forming the LSI memory having a plurality of memory cells, a test pattern generator storing micro codes to be used for generation of test pattern data for executing the micro codes based on an instruction transferred from the BIST controller in order to generate the test pattern data and expected data and for outputting the test patterns and the expected data, a comparator for comparing the test pattern data outputted from the memory cell array, that have read the test pattern data supplied from the test pattern generator, with the expected data, a GO/NG register for storing data indicating whether the operation of the memory cell array has been performed normally or abnormally based on the comparison result of the comparator and outputting the data, an error information register for storing information regarding a bit line and a word line at which a faulty memory cell is formed when the comparison result from the comparator indicates that the memory cell array has operated abnormally, and a selector for selectively outputting the 
The Examiner finds the generating the test pattern data and expected data from the BIST controller, then comparing the test pattern data outputted from the memory cell array that has been read with the expected data, then storing data indicating whether the operation of the memory cell array has been performed normally or abnormally based on the comparison result, and storing error information regarding a bit line and a word line at which a faulty memory cell is formed when the comparison result indicates that the memory cell array has operated abnormally as disclosed in Okitaka teaches the claimed “generating a first test pattern; performing a first pattern write operation of writing the first test pattern in the plurality of memory cells; reading first data from the plurality of memory cells in which the first test pattern was written; . . . [and determine] failure cells from among the plurality of memory cells in which a [] failure occurs”.).
However, the Examiner finds Lee, Oh and Okitaka do not teach or suggest the claimed “generating a second test pattern based on the first data; and performing a second pattern write operation of writing the second test pattern in the plurality of memory cells, wherein the second test pattern is generated such that failure information is written in failure cells from among the plurality of memory cells in which a write failure occurs.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 13, the Examiner finds Lee, Oh and Okitaka do not teach or suggest the claimed “generating a second test pattern based on the first data and performing a second pattern write operation of writing the second test pattern in the plurality of memory cells; reading 

Regarding claim 17, Lee discloses: A memory device (memory device 1000) including a self-test function, comprising:
a memory cell array including a plurality of memory cells (memory cells of the memory cell array 1100);
a driving circuit (test pattern generator 1442) configured to perform a write operation and a read operation on the plurality of memory cells; and
built-in-self-test (BIST) logic (BIST circuit 1440) configured to perform a self-test under control of an external device,
wherein during the self-test the BIST logic is configured to [] perform a pattern write operation on the plurality of memory cells, and
for each [] of the pattern write operation the BIST logic is configured to control the driving circuit to write failure information [regarding] failure cells from among the plurality of memory cells at which a write failure occurs 

Paragraph [0100]: “The comparator 1443 of the BIST circuit 1440 reads the test pattern from the memory cells ({circle around (1)}). The comparator 1443 determines whether a fail of the corresponding memory cell is generated, by comparing the read test data with reference data. The comparator 1443 generates the fail address ADD_f of a fail cell based on the determination result. The generated fail address ADD_f is provided to the virtual fail generator 1500 b ({circle around (2)}). Next, the test controller 1441 provides the virtual fail generator 1500 b with the test mode signal TM for generating the virtual fail address ADD_vf based on the analyzed fail case of the fail cell ({circle around (3)}).”
The Examiner finds the test pattern generator 1442 of BIST circuit 1440 providing the generated test pattern to a memory cell of the memory cell array 1100, reading the test pattern from the memory cells to determine whether a fail of the corresponding memory cell is generated, generating the fail address ADD_f of the failed cell based on the determination result, and lastly, providing the fail address ADD_f to the virtual fail generator 1500 b as disclosed in Lee teaches the claimed “memory device including a self-test function, comprising:
a memory cell array including a plurality of memory cells; a driving circuit configured to perform a write operation and a read operation on the plurality of memory cells; and built-in-self-test (BIST) logic configured to perform a self-test under control of an external device, wherein during the self-test the BIST logic is configured to [] perform a pattern write operation on the plurality of memory cells, and for each [] of the pattern write operation the BIST logic is configured to .

Okitaka discloses: wherein during the self-test the BIST logic is configured to [] perform a pattern write operation on the plurality of memory cells, and
for each [] of the pattern write operation the BIST logic is configured to control the driving circuit to write failure information [regarding] failure cells from among the plurality of memory cells at which a write failure occurs [in an error information register]
 (2:35–63: “In accordance with a preferred embodiment of the present invention, a Built-In Self Test (BIST) circuit for a Large Scale Integrated (LSI) memory built in a LSI incorporating the LSI memory, comprises a BIST controller for controlling an operation test for a memory cell array forming the LSI memory having a plurality of memory cells, a test pattern generator storing micro codes to be used for generation of test pattern data for executing the micro codes based on an instruction transferred from the BIST controller in order to generate the test pattern data and expected data and for outputting the test patterns and the expected data, a comparator for comparing the test pattern data outputted from the memory cell array, that have read the test pattern data supplied from the test pattern generator, with the expected data, a GO/NG register for storing data indicating whether the operation of the memory cell array has been performed normally or abnormally based on the comparison result of the comparator and outputting the data, an error information register for storing information regarding a bit line and a word line at which a faulty memory cell is formed when the comparison result from the comparator indicates that the memory cell array has operated abnormally, and a selector for selectively outputting the data and the information stored in the GO/NG register and the error information register to external devices. By using the configuration described above, the number of terminals of the LSI may be decreased and the test operation for the memory cell array in the LSI may be performed efficiently, so that the fabrication cost of the LSI may be also reduced.”
.
However, the Examiner finds Lee, Oh and Okitaka do not teach or suggest the claimed “wherein during the self-test the BIST logic is configured to iteratively perform a pattern write operation on the plurality of memory cells, and for each iteration of the pattern write operation the BIST logic is configured to control the driving circuit to write failure information in failure cells from among the plurality of memory cells at which a write failure occurs.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

Claims 2-12, 14-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112